Order entered November 4, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00172-CR

                          CHARLES VERNON HAYNES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80283-2013

                                           ORDER
          The Court REINSTATES the appeal.
          On October 21, 2014, we granted the motion of Shawn Ismail to withdraw as appellate
counsel and ordered the trial court to appoint new counsel to represent appellant in this appeal.
We have received the trial court’s order appointing Edward Cawlfield as appellant’s
          We DIRECT the Clerk of this Court to add Edward Cawlfield as appellant’s attorney of
record.
          We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
          We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Edward Cawlfield and the Collin County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE